       Case 1:20-cv-08668-VM-OTW Document 132 Filed 08/13/21 Page 1 of 3



THE LAW OFFICE OF RUSSELL D. MORRIS PLLC

                                                                                        llBROADWAY
                                                                                           8UITE615
                                                                                 NEW YORK, NY 10004

                                                                                  TEL: (212) 380-1619
                                                                                  FAX: (212) 380-3326

ViaCM/ECF

August 13, 2021

Hon. Victor Marrero
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street - Courtroom 15B
New York, NY 10007-1312

Re:    National Coalition on Black Civic Participation v. Wohl
       (S.D.N.Y. No. 20-cv-08668-VM)

Dear Judge Marrero:

               This Finn represents Defendants Robert Mahanian and Message
Communications, Inc. (collectively, "Message Communications"). We write, pursuant to
Rule Il(B)(2) of Your Honor's Individual Practices, to request a pre-motion conference in
advance of a motion to dismiss all counts of the Complaint in Intervention filed by the Attorney
General's Office against Message Communications.

                As we explained our July 26, 2021, letter to the Attorney General's Office, a copy
of which is attached hereto as Exhibit A, Message Communications provides a low-cost internet
platform at www.messagecommunications.com. The platform allows users to broadcast
prerecorded messages via voice over internet protocol ("VoIP"). Users of the Message
Communications platform have included religious and civic groups and politicians across the
political spectrum. Users create and upload their own message to the website and manage their
own calls from the platform. Message Communications does not vet or otherwise screen the
messages uploaded by users.

                In late June 2019, Jack Burkman and Jacob Wohl contacted Message
Communications to set up an account and paid $150. In 2020, Burkman and Wohl pre-paid an
additional $2,000 to Message Communications (two payments of $1,000 each). Thereafter, on
August 26, 2020, Burkman and Wohl proceeded to send out their prerecorded messages that are
the subject of this lawsuit. On August 27, 2020, Message Communications received a
''traceback," indicating potentially problematic activity. The same day, within an hour of
receiving the traceback notice, Message Communications decided, unilaterally, to terminate
Burkman and Wohl' s access to the platform.
      Case 1:20-cv-08668-VM-OTW Document 132 Filed 08/13/21 Page 2 of 3
Hon. Victor Marrero
August 13, 2021
Page2


              The Attorney General's Office brought the Complaint in Intervention against
Message Communications based on the premise that Message Communications was required by
47 U.S.C. § 227(d), the Telephone Consumer Protection Act (the "TCPA"), to pre-screen the
messages sent by Burkman and Wohl - and therefore knowledge of the content of those calls
could be imputed to Message Communications. The motion seeking to intervene said:

               [T]he NYAG seeks broad injunctive, declaratory, and other relief
               that would additionally address the specific telecom provider-
               Message Communications and its owner, Robert Mahanian-who
               had an obligation to ensure any robocall campaigns complied with
               federal regulations. See,~. [47] U.S.C. § 227(d).

(DE 92 at 3.) And the Complaint in Intervention said the same:

              Federal law prescribes the technical and procedural standards for
              systems that are used to transmit artificial or prerecorded voice
              messages via telephone, including the requirement that such
              messages state certain information such as the identity of the
              calling entity. 47 U.S.C. § 227(d)(3)(A). Based on these federal
              requirements, to ensure that a robocall message complied with
              federal law, Message Communications knew or should have
              known the content of the Wohl and Burkman robocall message.

(DE 102165 (emphasis added).)

              In our July 26 letter to the Attorney General's Office, we explained that they had
misread the TCPA, ignoring binding precedent from the Supreme Court. (Ex. A at 2.) Because
Message Communications did not know about the content of Burkman and Wohl's messages-
and because the TCPA did not oblige Message Communications to otherwise pre-screen such
messages - we asked the Attorney General's Office to discontinue their claims. CM,. at 3.)

               In their letter dated August 2, 2021, a copy of which is attached hereto as
Exhibit B, the Attorney General's Office declined our request to dismiss their claims. And
instead of acknowledging that they had misread the TCPA, the Attorney General's Office
changed their theory of the case. In their August 2 letter, the AG now argues -without any basis
whatsoever-that Message Communications "knew the contents of the message" before it was
sent (Ex.Bat 2 (emphasis in original)) and "actively conspired' with Burkman and Wohl. (Id.
at 1 (emphasis in original)).

               The Attorney General's Office is not allowed to make such bald claims without
some basis in fact. Looking at the words of the Complaint in Intervention - as opposed to the
AG's revisionist letter of August 2 - the only paragraphs even intimating that Message
Communications had advance knowledge of the contents of the message are plead "upon
information and belief." (See,~. D.E. 102132.) While at the same time, the Complaint in
         Case 1:20-cv-08668-VM-OTW Document 132 Filed 08/13/21 Page 3 of 3

Hon. Victor Marrero
August 13, 2021
Page 3


Intervention also suggests the exact opposite - that Message Communications failed to
familiarize itself with the message before it was sent out:

               Upon information and belief, Message Communications did not
               perform any due diligence or make any effort to determine whether
               the robocall provided to him by Wohl and Burkman - two
               individuals known for spreading conspiracy theories and other
               disinformation - constituted voter intimidation.

(D.E. 102149 (emphasis added).) This mishmash does not suffice to state a claim against
Message Communications. See,~. In re Richartz, Fliss, Clark & Pope, Inc., No. 08-13919,
2010 WL 4502038, at *3 (Bankr. S.D.N.Y. Nov. 1, 2010) ("Where an allegation in the
complaint conflicts with other allegations ... the court is neither obligated to reconcile the
pleadings with the other matter nor accept the allegation in the pleadings as true in deciding a
motion to dismiss.").

                The Attorney General's original theory - that the TCPA required Message
Communications to pre-screen the messages before they were sent out - is legally infirm. The
Attorney General's revised theory - that Message Communications knew the contents of the
messages before they were sent out - is not properly pied in the Complaint in Intervention. Nor
could it be plead in good faith by the Attorney General's Office, because it is not true.

               We look forward to speaking with Your Honor in advance of motion practice.


                                                     Respectfully submitted,




Encls.
